EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the Annual Report on Form10-K of Vision-Sciences,Inc. (the Company) for the period ended March31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the report), the undersigned, Warren Bielke, Interim Chief Executive Officer of the Company, and Katherine L. Wolf, Chief Financial Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. Section1350, that: to my knowledge, the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: June 2, 2011 /s/ Warren Bielke Warren Bielke Interim Chief Executive Officer Dated: June 2, 2011 /s/ Katherine L. Wolf Katherine L. Wolf Chief Financial Officer
